Wxly, J.
The defendants have appealed from a judgment by default made final in open court against them in favor of plaintiff for the amount of a note made by John P. Scott, deceased.
They have filed in this court the plea of prescription of five years against the note sued on, and they pray that the judgment appealed from be avoided and annulled.
The note upon which plaintiff bases this action matured the fifteenth February, 1861, and more tban five years elapsed from the maturity to the service of citation on the defendants. There is no'evidence in the record showing the suspension or. interruption of prescription, and from the face of the papers there is no doubt that it accrued before this suit *121was instituted. Plaintiff lias not asked that this case be remanded to prove an interruption or suspension of prescription. The plea must prevail. C. C. 3505.
It is therefore ordered that the judgment appealed from be avoided and annulled, and it is now ordered that there bo judgment in favor of defendants, dismissing this suit at plaintiffs’ costs in both courts.